Case: 19-60734     Document: 00515743799          Page: 1    Date Filed: 02/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 February 12, 2021
                                  No. 19-60734
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   Amritpal Singh,

                                                                          Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                        Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 425 428


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Amritpal Singh, a native and citizen of India, petitions for review of a
   decision of the Board of Immigration Appeals (BIA) denying asylum,
   withholding of removal, and protection under the Convention Against




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60734       Document: 00515743799          Page: 2   Date Filed: 02/12/2021




                                     No. 19-60734


   Torture (CAT). The application for relief was based on religion, political
   opinion, and the CAT.
          Singh is a member of the Shiromani Akali Dal Mann Party in Punjab.
   He cites two incidents in which members of the Bharatiya Janata Party, a rival
   party that governs India, assaulted and threatened to kill him, leading him to
   seek medical treatment for bruising and a sharp-object stab wound and to
   report the incidents to the police, who refused to help him. During the
   second incident, Singh’s mother was slapped and her hair was pulled back by
   the assailants.
          The two brief incidents do not, even cumulatively, constitute the
   extreme conduct that would compel a reasonable factfinder to make a
   determination of past persecution. See Majd v. Gonzales, 446 F.3d 590, 595
   (5th Cir. 2006); Mikhael v. INS, 115 F.3d 299, 304 & n. 4(5th Cir. 1997). And
   Singh’s claim that the BIA ignored evidence of threats is incorrect; the BIA
   explicitly mentioned that Singh had twice been threatened by his assailants.
   As for threats made after he left India, Singh does not explain how they
   constitute evidence of what happened to him before he left. But even if the
   later, non-immediate threats do somehow shed light on the question of past
   persecution, Singh still does not show that the totality of the evidence
   compels a determination of past persecution. See Qorane v. Barr, 919 F.3d
   904, 909 (5th Cir. 2019), cert. denied, 140 S. Ct. 907 (2020); Chen v. Gonzales,
   470 F.3d 1131, 1134 (5th Cir. 2006); see also 8 U.S.C. § 1252(b)(4)(B).
          Additionally, we conclude, as did the BIA, that Singh failed to satisfy
   his burden of demonstrating a well-founded fear of persecution because he
   did not establish that avoiding future persecution by relocating to another
   part of India was unreasonable and did not show that any alleged persecution
   was sponsored by the Indian government. See 8 C.F.R. § 1208.13(b)(3)(i);
   see also Lopez-Gomez v. Ashcroft, 263 F.3d 442, 445 (5th Cir. 2001). In




                                          2
Case: 19-60734       Document: 00515743799         Page: 3   Date Filed: 02/12/2021




                                    No. 19-60734


   response to the BIA’s conclusion that the government of India had not been
   proved the sponsor of persecution, Singh offers a merely conclusory, and
   therefore ineffectual, assertion of Indian government sponsorship.       See
   Garrido-Morato v. Gonzales, 485 F.3d 319, 321 n.1 (5th Cir. 2007).
            Singh has abandoned any claim for withholding of removal by failing
   to brief it. See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
   Also, by failing to address the sole basis for the BIA’s CAT ruling, namely,
   the lack of evidence of torture, Singh has abandoned his CAT claim. See id.;
   Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987).
            PETITION DENIED.




                                         3